                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

RANDY SMITH                                                                            PLAINTIFF

v.                                Case No. 5:17-cv-00345-KGB

SOCIAL SECURITY ADMINISTRATION                                                       DEFENDANT

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 8). No objections have been filed, and the

time to file objections has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendations should be, and hereby are, approved and adopted in

their entirety as this Court’s findings in all respects (Dkt. No. 8). Accordingly, the Court dismisses

without prejudice plaintiff Randy Smith’s complaint (Dkt. No. 2).

       It is so ordered this 15th day of May, 2019.

                                                      __________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
